— Judgment, Supreme Court, New York County (Richard Lee Price, J.), entered July 6, 1982 denying defendants’ motion to dismiss the complaint and plaintiff’s cross motion for summary judgment, and declaring in favor of plaintiff, is unanimously reversed, on the law, and defendants’ motion to dismiss the first cause of action under CPLR 3211 (subd [a], par 7) for failure to state a cause of action is granted, with costs to defendants. In our view, there is no obligation on the landlord under subdivision 2 of section 7-103 of the General Obligations Law to apply accrued interest on the tenant’s security deposit toward an increase in the security deposit when new leases are entered into at higher rents. The landlord in the present case has complied with the obligations of the statute by annually paying the interest (less appropriate administrative expenses) to the tenant. The landlord does not press its appeal insofar as it relates to the second cause of action. Concur — Sullivan, J. P., Silverman, Lynch, Milonas and Alexander, JJ.